UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6584


DEMETRIUS L. NEELY,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00274-RBS-TEM)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetrius L. Neely, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Demetrius        L.   Neely     seeks       to    appeal          the     district

court’s    order     accepting       the     recommendation           of    the       magistrate

judge     and    denying       relief   on     his       28    U.S.C.       §    2254      (2012)

petition.        The order is not appealable unless a circuit justice

or    judge     issues    a    certificate        of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent     “a       substantial      showing         of     the       denial     of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,         537    U.S.       322,     336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Neely has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3